Citation Nr: 1019761	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  07-10 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for temporomandibular 
disorder (TMJ).

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected acid reflux disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to June 
2004.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which, in pertinent part, denied service 
connection for temporomandibular disorder (TMJ) and granted 
service connection for acid reflux disease, assigning a non-
compensable evaluation, effective July 1, 2004.

Subsequently, in a January 2007 rating decision, a 10 percent 
rating was assigned for the Veteran's service-connected acid 
reflux disease, also effective July 1, 2004.  On a claim for 
an increased rating, the claimant will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the 
grant of the 10 percent rating is not a full grant of the 
benefits sought on appeal, and since the Veteran did not 
withdraw her claim of entitlement to a higher initial rating, 
the matter remains before the Board for appellate review.

A hearing was held in June 2008, at the Fargo RO, before the 
undersigned Veterans Law Judge.  A transcript of the 
testimony is in the claims file.

The issue of entitlement to service connection for 
temporomandibular disorder (TMJ) being remanded is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

For the entire initial rating period from July 1, 2004, the 
competent medical evidence of record indicates that the 
Veteran's service-connected acid reflux disease is not shown 
to have been manifested by persistently recurrent epigastric 
distress with dysphagia, pyrosis or regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.


CONCLUSION OF LAW

For the entire initial rating period from July 1, 2004, the 
criteria for the assignment of an initial rating in excess of 
10 percent for the service-connected acid reflux disease have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.20, 
4.114 including Diagnostic Code 7346 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23,353-56 (Apr. 30, 2008).  

Further, upon receipt of claim for service connection for a 
disability, VA is required to review the evidence presented 
with the claim and to provide the claimant with notice of 
what evidence not previously provided will help substantiate 
his/her claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the claimant of 
what is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
claim for service connection has been substantiated, and any 
defect in the notice regarding that claim was therefore not 
prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.  
In such cases, where the Veteran then files a notice of 
disagreement (NOD) with the initial rating and/or the 
effective date assigned, he/she has initiated the appellate 
process and different, and in many respects, more detailed 
notice obligations arise, the requirements of which are set 
forth in sections 7105(d) and 5103A of the statute.  Id., see 
also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 38 
U.S.C.A. §§ 5103(A), 7105(d).  

In this case, the notice obligations set forth in sections 
7105(d) and 5103A of the statute were met when the RO issued 
a January 2007 statement of the case (SOC) in response to the 
Veteran's October 2006 NOD with the initial rating assigned.  
The SOC provided citations to the pertinent regulations 
involved, a summary of the evidence considered, and notice of 
the decision and the reasons for the decision.  38 U.S.C.A. 
§ 7105(d).  Neither the Veteran nor her representative have 
argued that there was any deficiency with regard to the 
notice requirements.  Accordingly, the Board concludes that, 
in this case, the RO met the notice obligations set forth in 
sections 7105(d) and 5103A of the statute.

VA has also satisfied its duty to assist the Veteran in this 
case.  The Veteran's service treatment records as well as all 
identified and available VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claim.  Neither the Veteran nor her 
representative has identified any outstanding medical 
records.

In addition, the Veteran was afforded a VA examination with 
respect to the issue on appeal in July 2009.  38 C.F.R. 
§3.159(c)(4).  When VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA examination obtained 
in this case is adequate for rating purposes because it 
provided the necessary test results and clinical findings to 
evaluate the disability under the rating criteria.  38 C.F.R. 
§ 3.159(c)(4).  Accordingly, the duty to assist the Veteran 
with the development of evidence pertinent to her claim has 
been satisfied.

Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R., Part 4.  The Rating Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a veteran appeals the initial rating 
assigned for a disability at the time that service connection 
for that disability is granted, as is the case here, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was erroneous 
. . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
If later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.  

The Veteran's acid reflux disease is shown to have been rated 
by analogy as 10 percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Code 7346.  38 C.F.R. §§ 4.20, 4.114.  Diagnostic 
Code 7346 provides a 10 percent rating for hiatal hernia with 
two or more of the symptoms for the 30 percent evaluation of 
less severity.  A 30 percent rating is assigned for hiatal 
hernia with persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent rating is 
assigned for symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia, or other 
symptoms combinations productive of severe impairment of 
health.  Id.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in the favor of the claimant.  Reasonable 
doubt is doubt which exists because of an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102.  The question is whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which event the 
claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In this case, the Veteran sought service connection for acid 
reflux in June 2005.  See attachment to VA Form 21-526.  A 
September 2005 VA general medical examination report shows 
that the Veteran weighed 190 pounds.  The Veteran gave a 
history of gastroesophageal reflux disease (GERD) and 
gastroenteritis.  She added that she treated her GERD with 
Tums and Rolaids and, for about the last six months, with 
Aciphex providing adequate control.  She also complained of 
infrequent constipation.  Examination showed complaints of 
right shoulder weakness since November 2002, when doing push-
ups.  Left shoulder findings were essentially normal.  GERD 
was diagnosed.  

Service connection was granted for acid reflux disease by the 
RO in October 2005.  A noncompensable evaluation was 
assigned, pursuant to Diagnostic Code 7346, effective from 
July 1, 2004.  The Veteran perfected an appeal of the 
noncompensable rating assigned. As part of her October 2006 
NOD the Veteran alleged that her taking Aciphex for her acid 
reflux disease did not supply sufficient control.  She 
complained of difficulty swallowing, both food and salvia.  
She also complained of regurgitating food and stomach acids 
on a daily basis.  The Veteran also complained of suffering 
from severe heartburn two times a month, which symptoms were 
at times relieved by antacids.  Thereafter, in January 2007, 
the RO increased the rating assigned for the Veteran's acid 
reflux disease to 10 percent, also effective from July 1, 
2004.  The 10 percent initial rating has since remained in 
effect.  

In a March 2007 letter the Veteran informed VA that she was 
having trouble swallowing, and continued to vomit food and 
stomach acids on a daily basis.  She again complained of 
severe heartburn two times per week.  

On a report of a private esophagogastroduodenoscopy and 
esophageal dilation with Maloney dilator, dated in April 
2007, the examiner noted a preoperative diagnosis of 
dysphagia/globus sensation and refractory GERD.  The 
postoperative diagnosis indicated normal endoscopy.  A two 
centimeter hiatal hernia was found.  

The Veteran testified at her June 2008 hearing that she 
experienced neck and shoulder pain.  However, she further 
testified that she could not determine whether this pain was 
due to her acid reflux disease or arthritis in her neck.  
Furthermore, the Veteran testified that she sought treatment 
for this condition in approximately September or October 2007 
and that she received a referral for physical therapy.  

In a January 2009 letter, the Veteran informed VA that stress 
brought about from non-health-related sources had contributed 
to her neck and shoulder pain, to include exacerbated 
symptoms of her acid reflux disease.  She also reported 
getting neck traction since June 2008, to help relieve pain.  

Private medical records on file include a September 2006 X-
ray report, showing cervical spine mild degenerative change.  
An October 2006 physical therapy clinic note includes 
diagnoses of cervical radiculopathy and cervicalgia.  An 
October 2006 family practice clinic note reveals complaints 
of neck pain, extending into her shoulders.  She also 
complained of neck tightness and spasms.  Gastrointestinal 
symptoms showed normal appetite and no heartburn.  An April 
2007 gastroenterology consultation report shows that the 
Veteran had a several-year history of GERD.  She complained 
of nausea daily for the past three months.  She also 
complained of vomiting every morning prior to breakfast for 
the past three to four years, and added that she only threw 
up "bile."  She also complained of constant regurgitation 
and halitosis.  No unintentional weight gain was reported; it 
was additionally mentioned that the Veteran had gained 30 
pounds in the past few years.  She also complained of 
dysphagia of both solid and liquid foods, intermittent for a 
couple of years.  GERD, not optimally controlled, was 
diagnosed.  The Veteran was noted not to be following strict 
anti-reflux measures.  The private medical records also show 
that the Veteran received treatment and physical therapy for 
her neck and shoulders in 2008.  A May 2008 X-ray report 
shows complaints of a history of neck pain and mild radicular 
symptoms.  Cervical spine mild degenerative change was 
diagnosed.  A July 2008 discharge note shows that the Veteran 
had received her own Saunders cervical traction unit.  
Another July 2008 treatment note shows that the Veteran was 
being seen for cervical and shoulder pain from 
osteoarthritis.  

The report of a private esophagogastroduodenoscopy and 
esophageal dilation procedure, dated in April 2009, includes 
a diagnosis of minimal esophagitis.  

The Veteran was afforded a VA examination in July 2009 to 
ascertain the current severity and manifestations associated 
with her service-connected acid reflux disease.  The Veteran 
reported acid reflux for several years.  She reported taking 
Tums, Rolaids, Prevacid, and Prilosec.  While reporting that 
the Prilosec did not help at all, she added that she had good 
symptom control with Aciphex.  She complained of daily 
burning discomfort to the lower mid sternal region.  She 
added that she coughed up "junk" each morning.  Her 
appetite was good.  She noted continuing constipation but no 
melana or hematochezia.  The Veteran's weight was stable, and 
she added that swallowing problems had improved since she had 
her stricture dilated.  The Veteran also complained of neck 
discomfort, attributing it to her reflux.  She complained of 
radiating pain from her cervical spine to her shoulders.  She 
reported neck pain which accompanies her reflux.  She did 
acknowledge that X-ray findings of her neck showed 
degenerative changes.  

Examination showed some exaggerated neck kyphosis.  Her 
cervical spine and paraspinous muscles were tender to 
palpation.  Upper gastrointestinal barium testing showed a 
moderate size sliding hiatal hernia; the stomach and duodenum 
were both unremarkable.  Cervical spine X-ray examination 
showed osteophyte formation at the C5-C6 uncovertebral 
joints.  GERD was diagnosed.

The examiner commented that the Veteran did not describe any 
specific shoulder or arm pain, but rather described cervical 
spine pain, radiating into her paraspinous muscles.  The 
examiner opined that, based on the Veteran's subjective 
complaints, objective examination findings, and that the fact 
that early cervical spine arthritis had been found, the 
Veteran's neck pain was not related to her service-connected 
GERD.  (The Veteran is service-connected for acid reflux 
disease).  The examiner added that no medical literature 
supported a specific connection between GERD and neck pain.  
The examiner also found that the Veteran had minimal 
esophagitis, and described the Veteran's GERD as being mild.  

The Veteran's statements describing her symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Barr, 21 Vet. App. at 309 
(noting that, when a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation).  These statements are reviewed 
in conjunction with relevant medical evidence and with 
consideration of the pertinent rating criteria.  

The Veteran has asserted that her acid reflux disease 
symptoms include dysphagia, pyrosis, and regurgitation, all 
three of which are necessary for the assignment of a rating 
in excess of 10 percent pursuant to Diagnostic Code 7346.  
The medical record confirms that all three of these 
complained of symptoms have in fact been present throughout 
the Veteran's appeal.  However, for the assignment of an 
initial rating in excess of 10 percent for the service-
connected acid reflux disorder, these symptoms need be 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  While the Veteran has 
complained of neck and shoulder pain, the evidence is devoid 
of a medical opinion linking these symptoms to the Veteran's 
acid reflux disease.  In fact, as noted, in the course of the 
July 2009 VA examination, the examiner ruled out such a 
connection.  

Moreover, there are no findings that the Veteran's service-
connected acid reflux disease is productive of considerable 
impairment of health.  Indeed, while in October 2006 the 
Veteran reported that the taking of Aciphex did not 
sufficiently control her symptoms, in the course of VA 
examinations conducted in September 2005 and July 2009 she 
did report adequate and good control, respectively, with 
Aciphex.  The record also shows that the Veteran had not 
reported material weight loss and anemia is clearly not 
present.  Essentially, at no time during the course of this 
appeal has the Veteran's service-connected GERD been 
manifested by persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.

Accordingly, on this record, the Board finds that the 
evidence preponderates against the claim for increase.  It is 
also not shown that the Veteran's symptoms associated with 
her acid reflux disease has varied significantly in severity 
during the course of the appeal period, and the rating 
assigned is based on the greatest level of impairment shown 
during the appellate period.  Consequently, there is no 
competent evidentiary basis for a staged rating in this 
case.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
current 10 percent rating assigned encompasses the maximum 
level of disability during the appellate period.  

The RO applied the Rating Schedule accurately, and there is 
no schedular basis for a higher rating.  The July 2009 VA 
examination report discussed above provided sufficient detail 
for the Board to make a decision in this case.  See Barr, 21 
Vet. App. at 311 (affirming that a medical opinion is 
adequate if it provides sufficient detail so that the Board 
can perform a fully informed evaluation of the claim).  
According, based on the evidence of record, the Board 
concludes that the claim must be denied.  The Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine is not for application.  See Gilbert, 1 Vet. 
App. at 54.

In reaching this decision, the Board finds that the record 
does not reflect that the Veteran's service-connected acid 
reflux disease is so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2009).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected acid reflux disease with the established criteria 
found in the Rating Schedule for that disability.  If the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the Rating Schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not asserted that her service-
connected acid reflux disease affects her ability to be 
employed.  The evidence of record also clearly does not show 
frequent periods of hospitalization.  Additionally, the Board 
finds that the rating criteria to evaluate the service-
connected disorder discussed above reasonably describe the 
claimant's disability level and symptomatology, and while she 
has appealed for a higher rating, the evidence here simply 
does not support such an award.  Therefore, the Veteran's 
disability picture is contemplated by the Rating Schedule and 
no extraschedular referral is required.  38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).




ORDER

An increased initial rating in excess of 10 percent for the 
service-connected acid reflux disease is denied.


REMAND

As noted in the INTRODUCTION section above, the Veteran's 
claim for service connection for TMJ was remanded by the 
Board in November 2008.  At that time, the Board noted that, 
although the Veteran was not treated for TMJ during service, 
she did complain of pain and discomfort in her jaw on several 
occasions during service, most notably in relation to chewing 
gum and eating sweets.  In addition, although TMJ is not a 
presumptive condition, the Veteran was diagnosed with TMJ 
within one year after her separation from service.  The 
Veteran was afforded a VA examination to evaluate this 
condition in September 2005, at which time TMJ was diagnosed.  
However, this examination did not contain a nexus opinion 
concerning whether the Veteran's TMJ was related to her 
active service.  Moreover, the Board added that it appeared 
that the dental records from service were not reviewed by the 
September 2005 VA dentist, and copies of these records were 
added to the claims file in October 2006.  Thus, the Board 
found that the current medical evidence of record was 
inadequate for the purpose of adjudicating the Veteran's 
claim for service connection and a VA examination must be 
conducted.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(if the medical evidence of record is insufficient, the Board 
is free to supplement the record by seeking an advisory 
opinion or ordering a medical examination).  Therefore, the 
Board remanded the claim in November 2008 for a VA 
examination with an opinion regarding whether the Veteran's 
current TMJ was etiologically related to her active service.

The Veteran was thereafter afforded a VA dental examination 
in July 2009.  Examination showed no functional impairment 
due to loss of motion and masticatory function loss.  Inter-
incisal range of motion reportedly showed maximum unstrained 
opening to 40 millimeters (mm.) and bilateral lateral 
movement to 10 mm.  The Board observes that under 38 C.F.R. 
§ 4.150, Diagnostic Code 9905, a 10 percent rating is 
warranted when the range of lateral excursion is limited from 
0 to 4 mm or the inter-incisal range is limited to 31 to 
40mm, a 20 percent rating is applicable when the inter-
incisal range is limited to 21 to 30 mm, a 30 percent rating 
is for contemplation when the inter-incisal range is limited 
to 11 to 20 mm, and a 40 percent rating is assigned when the 
range is limited to 0 to 10 mm.  Following the examination, 
the examiner commented that the Veteran's tempromandibular 
joints appeared healthy and functional.  The examiner added 
that the Veteran exhibited symptoms of tooth grinding and 
clenching.  Thus, although TMJ had been previously diagnosed, 
to include during a September 2005 VA examination, the 
examiner in July 2009 did not render that diagnosis.  

In addition, pursuant to the Board's November 2008 remand, 
the Veteran was provided an opportunity to identify any 
additional medical treatment records regarding her TMJ.  In 
response, the Veteran, in August 2009, supplied VA with two 
authorizations for the release of records (VA Forms 21-4142) 
from private dentists, who she claims have treated her for 
TMJ since April 2009.  It does not appear that VA attempted 
to obtain these records.  Although any further delay is 
regrettable, the Board is of the opinion that a remand is 
necessary to seek to obtain these private medical treatment 
records as they may contain information relevant to the 
matter at hand - namely, potentially providing a current 
diagnosis of TMJ.  VA has a duty to assist the Veteran in 
obtaining such records. 38 C.F.R. § 3.159(c) (2009)

The Board finds that seeking these private medical records is 
also necessary because, although it is true that service 
connection may not be granted for disability which existed in 
the past but no longer exists, service connection may be 
granted for a disability that existed at the time that the 
claim was filed.  McClain v. Nicholson, 21 Vet App 319 (2007) 
(holding that the requirement that a current disability be 
present is satisfied when a claimant has a disability at the 
time a claim for VA disability compensation is filed or 
during the pendency of that claim, even though the disability 
resolves prior to VA's adjudication of the claim).  In this 
case, the claim for service connection for TMJ was filed in 
June 2005 and, as noted above, TMJ was diagnosed in September 
2005.

Specifically, while the VA examiner in July 2009 essentially 
determined that the Veteran, at the time of the examination, 
did not have TMJ, he did not render an opinion concerning 
whether it was at least as likely as not that the Veteran had 
a "current"-by which is meant any TMJ disorder shown by 
medical evidence since 2002--diagnosis of any TMJ which was 
"casually or etiologically related to her active service."  
Accordingly, additional action is therefore required.  See 
also 38 C.F.R. § 3.159(c)(4) (2009).  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr, 21 Vet. App. at 312; see also Stefl v. 
Nicholson, 21 Vet. App. 120 (2007) (noting that a medical 
opinion must describe the disability in sufficient detail so 
the Board can make a fully informed evaluation of the 
disability).

Therefore, this issue is again REMANDED to the RO for the 
following action:

1.  The RO should obtain for the record 
copies of all treatment records 
pertaining to all treatment provided the 
Veteran by the two dental providers named 
by her as part of the two VA Forms 21-
4142 (Authorization and Consent to 
Release Information, received in August 
2009.  If any of these records cannot be 
obtained, the attempts to obtain them 
should be documented for the record, and 
the Veteran informed in writing.

2.  Thereafter, the Veteran should be 
afforded a VA examination for the purpose 
of obtaining an opinion as to whether any 
current ("current" meaning any TMJ 
shown to have existed at any time since 
June 2005 when the Veteran filed her 
claim) TMJ is causally or etiologically 
related to her active service.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
including the copies of dental records 
received in October 2006, and any private 
records associated with the record 
pursuant to the development ordered in 1. 
above, and to comment on whether the 
Veteran's TMJ is at least as likely as 
not etiologically related to active 
service.

Note:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner for 
review.

3.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
corrective action should be undertaken 
before the claims file is returned to the 
Board.  See Stegall v. West, 11 Vet. App. 
268 (1998).

4.  The Veteran is hereby notified that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).

In the event that the Veteran does not 
report for the scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After completing the required 
actions, and after conducting any 
additional development necessary based on 
the information obtained, the RO should 
readjudicate the Veteran's claim 
concerning entitlement to service 
connection for TMJ.  If the benefit 
sought on appeal remains denied, the 
Veteran and her representative should be 
issued a SSOC and given an opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


